DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 23-27 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-7, and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2015/122713 (the ‘713 publication).
Regarding claim 1, the ‘713 publication discloses an ion milling apparatus comprising: a pair of shielding members sandwiching a sample (fig. 3-6, M1, M2); and an ion source configured to irradiate the sample with an ion beam (fig. 3-6, elements 10 and 20), wherein the ion milling apparatus is configured to be capable of irradiating the sample with the ion beam in a first mode of irradiating the sample with the ion beam via one shielding member of the pair of shielding members and in a second mode of irradiating the sample with the ion beam via the other shielding member (fig. 3 & 6 show that the sample can be irradiated with an ion beam via either shielding member).
Regarding claim 6, the ‘713 publication discloses the ion milling apparatus according to claim 1, wherein the ion source includes a first ion source and a second ion source, the first ion source is configured to irradiate the sample with an ion beam via the one shielding member, and the second ion source is configured to irradiate the sample with an ion beam via the other shielding member (fig. 3-6, elements 10 & 20).
Regarding claim 7, the ‘713 publication discloses the ion milling apparatus according to claim 6, wherein the first ion source and the second ion source are arranged to face each other on the same axis passing through a processing position of the sample (fig. 3).
Regarding claim 9, the ‘713 publication discloses the ion milling apparatus according to claim 6, wherein the first ion source and the second ion source are arranged on different axes so that the ion beam emitted from one ion source of the first ion source and the second ion source is not emitted to the other ion source (fig. 6).
Regarding claim 10, the ‘713 publication discloses a method of manufacturing a sample comprising: a first processing step of sandwiching a sample by a pair of shielding members and irradiating the sample with an ion beam via one shielding member; and a second processing step of irradiating the sample with the ion beam via the other shielding member (fig. 3 & 6).
Claim(s) 1-5 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0181059 (Vystavel et al.).
Regarding claim 1, Vystavel et al. discloses an ion milling apparatus comprising: a pair of shielding members sandwiching a sample (fig. 4, elements 11a and 11b); and an ion source configured to irradiate the sample with an ion beam (fig. 2, element 6i), wherein the ion milling apparatus is configured to be capable of irradiating the sample with the ion beam in a first mode of irradiating the sample with the ion beam via one shielding member of the pair of shielding members and in a second mode of irradiating the sample with the ion beam via the other shielding member (‘a mounted specimen S can be “presented” at will to (for example) nose 6e or 6i, i.e. a particular surface of the specimen S (such as “front” surface Sf) can be aligned so as to be (for example) substantially perpendicular to axis 6e′ or 6i′, respectively.  In addition to such alpha tilt functionality, the inventive specimen holder H also provides large-range beta tilt (Ry) functionality, allowing a mounted specimen S to be inverted/flipped over about the transverse axis 7′; in this way, one can, for example, invert the paddle 9 so that, having initially presented front surface Sf of specimen S to (for example) nose 6e, one can now present back surface Sb of specimen S to that same nose.’ P 82-83).
Regarding claim 2, Vystavel et al. discloses the ion milling apparatus according to claim 1, further comprising: a sample holder having the pair of shielding members (fig. 2-4, element 9); and a sample stage to and from which the sample holder is attachable and detachable, wherein the ion milling apparatus is configured to be switchable between the first mode and the second mode by changing an orientation in which the sample holder is mounted on the sample stage (‘In another embodiment of the invention, said paddle is detachably connected to said rotor via a releasable coupling.’ P 46).
Regarding claim 3, Vystavel et al. discloses the ion milling apparatus according to claim 1, further comprising: a sample holder having the pair of shielding members (fig. 2-4, element 9); a sample stage to and from which the sample holder is attachable and detachable (the holder H can be mounted so that the support structure 1 remains outside enclosure E, whereas the elongated member 3 protrudes through an aperture in the enclosure E and seats within a cradle A′ that is actuated by a stage A (see FIG. 6); P 75); and a rotation mechanism configured to rotate the sample holder (fig. 4, element 7), wherein the ion milling apparatus is configured to be switchable between the first mode and the second mode by rotating the sample holder by the rotation mechanism (‘a mounted specimen S can be “presented” at will to (for example) nose 6e or 6i, i.e. a particular surface of the specimen S (such as “front” surface Sf) can be aligned so as to be (for example) substantially perpendicular to axis 6e′ or 6i′, respectively.  In addition to such alpha tilt functionality, the inventive specimen holder H also provides large-range beta tilt (Ry) functionality, allowing a mounted specimen S to be inverted/flipped over about the transverse axis 7′; in this way, one can, for example, invert the paddle 9 so that, having initially presented front surface Sf of specimen S to (for example) nose 6e, one can now present back surface Sb of specimen S to that same nose.’ P 82-83).
Regarding claim 4, Vystavel et al. discloses the ion milling apparatus according to claim 3, wherein the rotation mechanism is configured to rotate the sample holder by 360⁰ (‘such rotation can have a range of (at least) 360 degrees’ P 87).
Regarding claim 5, Vystavel et al. discloses the ion milling apparatus according to claim 3, wherein the rotation mechanism is configured to rotate the sample holder about a processing position of the sample (‘In such a set-up, the paddle is essentially cantilevered on the rotor at one Y side (Y1), but is unobstructed (e.g. by a support frame associated with the rotor) at the opposite Y side (Y2); in other words, the paddle is suspended within a frame that has an opening (or is completely open) on one side (Y2). In this way, it is (for example) possible to: … and/or [0045] Access the unobstructed Y side/face (Y2) of the specimen from within the reference (XY) plane, e.g. when one wants to perform edge milling with an ion beam.’ P 43).
Regarding claim 10, Vystavel et al. discloses a method of manufacturing a sample comprising: a first processing step of sandwiching a sample by a pair of shielding members and irradiating the sample with an ion beam via one shielding member; and a second processing step of irradiating the sample with the ion beam via the other shielding member (‘In such a set-up, the paddle is essentially cantilevered on the rotor at one Y side (Y1), but is unobstructed (e.g. by a support frame associated with the rotor) at the opposite Y side (Y2); in other words, the paddle is suspended within a frame that has an opening (or is completely open) on one side (Y2). In this way, it is (for example) possible to: … and/or [0045] Access the unobstructed Y side/face (Y2) of the specimen from within the reference (XY) plane, e.g. when one wants to perform edge milling with an ion beam.’ P 43).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/122713 (the ‘713 publication).
Regarding claim 8, the ‘713 publication discloses the claimed invention except for a first shutter configured to block the ion beam emitted from the second ion source before the first ion source; and a second shutter configured to block the ion beam emitted from the first ion source before the second ion source.  However shutters are well known in the art and it would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify the ‘713 publication to include shutters at the first and second ion sources to quickly block the ion beam when desired.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2018/0342369 (Kataoka et al.) discloses an ion milling apparatus with some features in common with applications.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZA W OSENBAUGH-STEWART whose telephone number is (571)270-5782. The examiner can normally be reached 10am - 6pm Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZA W OSENBAUGH-STEWART/Primary Examiner, Art Unit 2881